Citation Nr: 0732986	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  06-18 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel

INTRODUCTION

The veteran had active service from May 1969 until November 
1970.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Detroit, 
Michigan.

The record reflects that the Board, in a December 1981 
decision, denied entitlement to service connection for a 
psychiatric disorder and appears to have considered the 
merits of whether or not the veteran had PTSD related to 
service.  Specifically, the Board noted in a finding of fact 
and in its analysis that the veteran's psychiatric 
symptomatology provoked "diagnoses of anxiety reaction and 
depressive neurosis, but not of a post[-]traumatic stress 
disorder."  As a result, the Board finds that service 
connection for PTSD was among the psychiatric disabilities 
considered by the Board in 1981; hence, the December 1981 
Board denial is a final decision on the merits of the issue 
of service connection for PTSD.  Ephraim v. Brown, 82 F.3d 
399, 402 (Fed. Cir. 1996).  In this regard, the Board also 
notes an August 1995 rating decision that denied entitlement 
to service connection for a psychiatric disorder, to include 
as a result of exposure to herbicides.  Even though the 
August 1995 rating decision referenced the issue of service 
connection for a psychiatric disorder, a review of the 
reasons and bases section of this rating decision reveals 
that the RO did not consider the merits of a claim for 
service connection for PTSD.  Therefore, the Board finds the 
December 1981 Board decision to be the last final decision on 
the merits with respect to a claim for service connection for 
PTSD.  Thus, the Board has characterized the claim as noted 
on the title page.

The Board notes that the July 2005 rating decision on appeal 
adjudicated the issue of entitlement to service connection 
for PTSD on the merits, de novo, without reference to the 
prior final December 1981 Board decision.  However, inasmuch 
as the decision herein reopens the claim for service 
connection for PTSD, there is no prejudice to the veteran in 
adjudicating, in the first instance, the issue as 
characterized on the title page of this decision.  See Soyini 
v. Derwinski, 1 Vet. App. 540 (1991); Bernard v. Brown, 4 
Vet. App. 384 (1993).

In June 2007, the appellant testified during a Travel Board 
hearing before the undersigned Veterans Law Judge at the RO.  
A transcript of that hearing is of record. 

The reopened issue of entitlement to service connection for 
PTSD is addressed in the REMAND portion of the decision below 
and is REMANDED to the agency of original jurisdiction (AOJ) 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A Board decision in December 1981 denied a claim of 
entitlement to service connection for a psychiatric 
disability, including consideration of PTSD.

2.  Evidence submitted subsequent to the December 1981 Board 
decision is not cumulative or redundant, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The Board's December 1981 decision is final as to the 
claim of service connection for a psychiatric disability, to 
include PTSD.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 
20.1100 (2007).

2.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for PTSD.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

In light of the Board's allowance herein of reopening of the 
claim for service connection PTSD, further development with 
regard to VA's duty to notify and assist would serve no 
useful purpose.  A remand is inappropriate where there is no 
possibility of any benefit flowing to the veteran.  Soyini v. 
Derwinski, 1 Vet. App. 540 (1991).  In this regard, as the 
determination to reopen this appeal constitutes a full grant 
of that portion of the claim, there is no reason to belabor 
the impact of Kent v. Nicholson, 20 Vet. App. 1 (2006), on 
this matter, as any error in notice timing and content is 
harmless.  However, it is reiterated that additional 
development, prior to consideration of the reopened claim for 
service connection for PTSD, on the merits (de novo), will be 
addressed in the REMAND section below.

It should be pointed out that VA promulgated amended 
regulations implementing the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  There was a new provision, 38 
C.F.R. § 3.156(a), which redefines the definition of "new and 
material evidence."  This provision is applicable only for 
claims filed on or after August 29, 2001.  The appellant's 
claim of service connection for PTSD was received in November 
2004.  As such, the amended provision is for application in 
this case and is set forth below.
New and material evidence

In general, a decision of the Board is final and binding on 
the veteran if not timely appealed.  38 U.S.C.A. § 7104 (West 
2002).  At the time of the December 1981 Board decision, no 
appeal could be taken from a Board decision, except as to 
constitutionally protected matters.  

In the case of a prior final Board decision, 38 U.S.C.A. § 
5108 provides that if new and material evidence is received 
the claim shall be reopened and the former disposition of the 
claim reviewed. See also 38 C.F.R. § 3.156(a).  

"New" evidence is defined as evidence not previously 
submitted to agency decision-makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2007).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002) (eliminating the concept of a well-grounded 
claim).

The Board notes that the RO did not develop this appeal on 
the basis of new and material evidence.  Nevertheless, the 
question of whether new and material evidence has been 
received to reopen a claim must be addressed in the first 
instance by the Board because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate it 
on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  As noted 
above, in light of the Board's decision herein which reopens 
the claim, there is no prejudice to the veteran.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Discussion

The veteran is seeking service connection for PTSD.  As 
described in the Introduction section above, the record 
reflects that the Board, in a December 1981 decision, denied 
the veteran's claim for service connection for a psychiatric 
disorder, and included consideration of PTSD.  The evidence 
of record at the time of the 1981 Board decision showed the 
veteran had been diagnosed with anxiety reaction and 
depressive neurosis, but despite an occasional flashback of a 
Vietnam experience, not with PTSD.  The Board found that a 
psychiatric disorder was not related to the veteran's 
military service.  No appeal was taken from that Board 
determination.  As such, it is final.  38 U.S.C.A. § 7104.  
Hence, the initial question before the Board is whether new 
and material evidence has been presented.

The Board finds that since the December 1981 Board decision, 
the veteran has submitted new and material evidence in order 
to reopen his claim for service connection for PTSD.  In 
particular, the veteran submitted statements from P.K.G., 
M.D., dated in December 2004 and in July 2005, noting a 
current diagnosis of PTSD related to his experiences in the 
Vietnam War.  See also July 2005 letter from R.A.S., M.D.  
The Board finds this evidence had not been submitted before 
to agency decision-makers, and is not cumulative and 
redundant because there had been no diagnosis of PTSD at the 
time of the December 1981 Board decision.  Thus, it is new.

As the aforementioned statement provides a current diagnosis 
of PTSD, it relates to an unestablished fact necessary to 
substantiate the claim, as the veteran had not been diagnosed 
with PTSD at the time of the 1981 Board decision.  The Board 
notes that the additional evidence also raises a reasonable 
possibility of substantiating the claim as the additional 
evidence includes a clinical opinion which relates the 
veteran's PTSD to his Vietnam service.  See 38 C.F.R. 
§ 3.156(a).  The credibility of the newly submitted evidence 
is presumed in determining whether or not to reopen a claim.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Accordingly, the 
additional evidence is also material.  As new and material 
evidence has been received, the claim for service connection 
for PTSD is reopened.


ORDER

Since new and material evidence has been received to reopen 
the claim of entitlement to service connection for PTSD, the 
claim is reopened, and the appeal is allowed to this extent.


REMAND

Having reopened the veteran's claim, the Board must now 
determine whether the reopened claim of entitlement to 
service connection for PTSD may be granted on the merits, de 
novo.  However, further development of the record is needed 
prior to appellate consideration of the reopened claim.

After reviewing the record, the Board finds that the VA has 
not completed its duty to assist under the VCAA.  
Specifically, there appears to be outstanding treatment 
records from the VA medical center (MC) in Detroit, Michigan.  
At his July 2007 Travel Board hearing, the veteran testified 
that he had started seeing a psychiatrist/therapist at this 
VA facility a couple of months just prior to the referenced 
hearing.  (See Transcript (T.) at page (pg.) 10.)  The claims 
folder does not contain the aforementioned VA treatment 
records.  The missing VA records may be material to the 
appellant's claim.  Thus, the VA treatment records should be 
secured.  In this regard, it is noted that records generated 
by VA facilities that may have an impact on the adjudication 
of a claim are considered in the constructive possession of 
VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, an effort 
should be made to locate these records and any other 
pertinent VA treatment records so they can be associated with 
the veteran's VA claims folder.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2007).  It is noted that the 
ordinary meaning of the phrase "engaged in combat with the 
enemy" requires that the veteran has taken part in a fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99.  The veteran's DD 
Form 214 confirms that the veteran served in Vietnam from 
October 13, 1969 to November 24, 1970.  However, the awards 
and decorations listed on his DD Form 214 and elsewhere in 
his service records do not indicate he was involved in 
combat.  The DD Form 214 notes that the veteran's military 
occupational specialty was an entertainment specialist.  It 
is also noted that the veteran completed a training course to 
be a light vehicle driver.  The veteran's service personnel 
records confirm such driver duties.

The veteran submitted a statement in support of his claim, 
dated in February 2005, detailing his stressors while 
stationed in Vietnam.  In the February 2005 statement in 
support of his claim, the veteran described coming under 
enemy fire at a base camp near Nha Trang in early 1970.  The 
veteran testified that a mortar attack happened while he as 
at the Latrang support base in late 1969 or early 1970.  (T. 
at pg. 14.)  Further, at the June 2007 Travel Board hearing, 
the veteran testified that as a part of the 10th 
Transportation Company out of Long Bend, his convoy was shot 
at by snipers in October or November 1969.  (T. at pgs. 3-5.)  
See also Service Personnel Records (noting that the veteran 
was a heavy truck driver with the 10th Transportation 
Company, and a light vehicle driver as a part of the 261st 
Transportation Company, while in Vietnam).  In this regard, 
while the veteran's service personnel file was requested and 
received from National Personnel Records Center (NPRC), the 
record does not reflect that the RO ever requested the 
veteran's unit records or morning reports from the NPRC in an 
attempt to verify the veteran's reported stressors.  The 
Board finds that a reasonable effort should be made to locate 
such records in an effort to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the veteran's VA 
treatment records and progress reports 
from 2006 until the present, (other than 
those already associated with the claims 
folder), located at VA medical facilities 
in Detroit, Michigan.  If no records are 
available, the claims folder must 
indicate this fact.

2.  Request any/all additional available 
service personnel records from National 
Archives and Records Administration 
(NARA), the NPRC, and the Defense 
Personnel Records Imaging System.  These 
agencies also should be requested to 
furnish the unit history for the units to 
which the veteran was assigned in 
Vietnam, to include the 10th 
Transportation Company and the 261st 
Transportation Company.  If no additional 
service records or unit histories can be 
found, or if they have been destroyed, 
confirmation of that fact should be noted 
in the record.

3.  Following the receipt of a response 
from the above sources, the RO should 
prepare a report detailing the nature of 
any stressor that it has determined is 
established by the record.  If no 
stressor has been verified, the RO should 
so state in its report.  This report is 
then to be added to the claims file.

4.  If an in-service stressor is deemed 
verified by VA, the veteran should be 
scheduled for a complete and thorough VA 
examination by a psychiatrist to 
determine the nature and etiology of all 
current psychiatric disabilities.  The 
claims file must be made available to and 
reviewed by the examiner prior to 
conduction and completion of the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact reviewed in conjunction 
with the examination.

The psychiatrist must express an opinion 
as to whether the veteran meets the 
criteria for PTSD contained in DSM-IV, 
and if he meets such criteria, whether 
PTSD can be related to the stressors 
reported by the veteran and deemed by VA 
as having occurred during the veteran's 
active service.  If any psychiatric 
disability other than PTSD is diagnosed, 
the examiner must be requested to opine 
as to whether such psychiatric 
disability/disabilities is/are at least 
as likely as not (i.e., 50 percent or 
greater) related to service on any basis, 
or if preexisting service, was/were 
aggravated thereby.

All opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

5.  Thereafter, readjudicate the issue of 
entitlement to service connection for 
PTSD.  If the benefit sought is not 
granted, issue a supplemental statement 
of the case and afford the appellant and 
his representative an appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
Claims that are remanded by the Board for additional 
development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B and 7112 (West Supp. 2006).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


